DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the Applicant’s Application filed on April 19, 2021.
Claims 1, 10, 15, and 20 have been amended.
Claims 7-9, 13, and 18 have been cancelled.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 15, and 20 are independent. As a result claims 1-6, 10-12, 14-17, and 19-20 are pending in this office action.


Response to Arguments
Applicant's argument filed April 19, 2021 regarding the rejection of claims 1, 15, and 20 under 35 U.S.C 101, has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claims 1, 15, and 20, the applicants submit that the steps are being performed are directed to statutory subject matter and provide a technical improvement with regard to computer networks.
The argument of claims 1, 15, and 20 have been fully considered and is persuasive. 


Applicant's arguments filed April 19, 2021 regarding the rejection of claims 1, 15, and 20  under 35 U.S.C 102 (e) have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 4, 6, 10, 15, and 20 are rejected under 35 U.S.C. 102(e) as being anticipated by Moshir et al. (US 2008/0109370) (hereinafter Moshir).
Regarding claim 1, Moshir teaches a method comprising receiving, by the a mobile terminal, a message via a communication network, wherein the message comprises information (see Figs. 1-2,  para [0070], discloses cell phone receiving trip information via email messages); determining, by the mobile terminal, whether or not to extract the trip information from the message based on whether or not the message meets an extracting rule, wherein the message meets the extracting rule in case that the message comprises a time which is after a current system time of the mobile terminal, and wherein the message does not meet the extracting rule in case that the message does not comprise a time which is after the current system time of the mobile terminal (see Fig. 2, para [0070], para [0094], discloses determining to extract departure time (time which is after a current system time) travel information from e-mails if there is a change in departure time (message meets extracting rule) and sending an alarm regarding the change to departure time and not sending the alarm if criteria of change in departure time is not satisfied); in response to determining to extract the trip information based on the message meeting the extracting rule, extracting, by the mobile terminal, the trip information from the message, wherein the extracted trip information includes the time (see Fig. 2, para [0070], para [0094], discloses extracting departure time travel information from e-mail once it is determined a change in departure time); and displaying, by the mobile terminal, the extracted trip information on a display of the mobile terminal (see Fig. 2, para [0091], para [0094], discloses displaying alarm regarding departure time is displayed on screen of phone); based on having extracted the trip information, automatically establishing, by the mobile terminal, a connection to a preset network address or a preset server address (see Figs. 1-2, para [0094], para [0193], discloses real time notifications sent to mobile phones); and generating, by the mobile terminal, prompting information for a user of the mobile terminal based on assisting information retrieved via the connection to the preset network address or the preset server address (see Figs. 1-2,para [0046],  para [0193], discloses generating real time notifications to mobile phone).

Regarding claim 15, Moshir teaches a mobile terminal comprising a processor; a non-transitory readable medium having processor-executable instructions stored thereon; and a display (see Fig. 1, para [0017], para [0059], discloses a processor, medium, and display); wherein the processor is configured to execute the processor-executable instructions to carry out the following on the mobile terminal: receiving, by the a mobile terminal, a message via a communication network, wherein the message comprises information (see Figs. 1-2,  para [0070], discloses cell phone receiving trip information via email messages); determining, by the mobile terminal, whether or not to extract the trip information from the message based on whether or not the message meets an extracting rule, wherein the message meets the extracting rule in case that the message comprises a time which is after a current system time of the mobile terminal, and wherein the message does not meet the extracting rule in case that the message does not comprise a time which is after the current system time of the mobile terminal (see Fig. 2, para [0070], para [0094], discloses determining to extract departure time (time which is after a current system time) travel information from e-mails if there is a change in departure time (message meets extracting rule) and sending an alarm regarding the change to departure time and not sending the alarm if criteria of change in departure time is not satisfied); in response to determining to extract the trip information based on the message meeting the extracting rule, extracting, by the mobile terminal, the trip information from the message, wherein the extracted trip information includes the time (see Fig. 2, para [0070], para [0094], discloses extracting departure time travel information from e-mail once it is determined a change in departure time); and displaying the extracted trip information on a display of the mobile terminal (see Fig. 2, para [0091], para [0094], discloses displaying alarm regarding departure time is displayed on screen of phone); based on having extracted the trip information, automatically establishing, by the mobile terminal, a connection to a preset network address or a preset server address (see Figs. 1-2, para [0094], para [0193], discloses real time notifications sent to mobile phones); and generating, by the mobile terminal, prompting information for a user of the mobile terminal based on assisting information retrieved via the connection to the preset network address or the preset server address (see Figs. 1-2,para [0046],  para [0193], discloses generating real time notifications to mobile phone).

Regarding claim 20, Stefani teaches a medium, wherein the processor-executable instructions, when executed, facilitate (see Fig. 9, discloses medium and processor): receiving, by the a mobile terminal, a message via a communication network, wherein the message comprises information (see Figs. 1-2,  para [0070], discloses cell phone receiving trip information via email messages); determining, by the mobile terminal, whether or not to extract the trip information from the message based on whether or not the message meets an extracting rule, wherein the message meets the extracting rule in case that the message comprises a time which is after a current system time of the mobile terminal, and wherein the message does not meet the extracting rule in case that the message does not comprise a time which is after the current system time of the mobile terminal (see Fig. 2, para [0070], para [0094], discloses determining to extract departure time (time which is after a current system time) travel information from e-mails if there is a change in departure time (message meets extracting rule) and sending an alarm regarding the change to departure time and not sending the alarm if criteria of change in departure time is not satisfied); in response to determining to extract the trip information based on the message meeting the extracting rule, extracting, by the mobile terminal, the trip information from the message, wherein the extracted trip information includes the time (see Fig. 2, para [0070], para [0094], discloses extracting departure time travel information from e-mail once it is determined a change in departure time); and displaying, by the mobile terminal, the extracted trip information on a display of the mobile terminal (see Fig. 2, para [0091], para [0094], discloses displaying alarm regarding departure time is displayed on screen of phone); based on having extracted the trip information, automatically establishing, by the mobile terminal, a connection to a preset network address or a preset server address (see Figs. 1-2, para [0094], para [0193], discloses real time notifications sent to mobile phones); and generating, by the mobile terminal, prompting information for a user of the mobile terminal based on assisting information retrieved via the connection to the preset network address or the preset server address (see Figs. 1-2,para [0046],  para [0193], discloses generating real time notifications to mobile phone).

Regarding claim 4, Moshir teaches a method of claim 1.
Moshir further teaches weather information related to the trip information (see Fig. 2, para [0081], discloses changes in weather conditions related to trip information).

Regarding claim 6, Moshir teach a method of claim 1.
Moshir further teaches wherein the mobile terminal is a cellular phone (see Fig. 1, para [0014], discloses mobile phone).

Regarding claim 10, Moshir teach a method of claim 1.
Moshir further teaches wherein the assisting information comprises at least one of: weather information, takeoff time of a flight, introduction information of a flight, arriving time of a flight, delay information of a flight, departure time of a train, arriving time of a train, introduction information of a train, or delay information of a train (see para [0025], discloses takeoff time of a flight).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moshir et al. (US 2008/109370) (hereinafter Moshir) in view of Stefani et al. (US 2011/0288768) (hereinafter Stefani).
Regarding claim 2, Moshir teach a method of claim 1.
Moshir does not explicitly teach marking, by the mobile terminal, the trip information as having been extracted from the message.
Stefani  teaches marking, by the mobile terminal, the trip information as having been extracted from the message (see Fig. 10, para [0009], para [0035], discloses markings for decoded travel information that determines path a traveler should travel to reach destination).
Moshir/Stefani are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Moshir to mark trip information as having been extracted from disclosure of Stefani. The motivation to combine these arts is disclosed by Stefani as “reduces a user's stress and may provide the user an opportunity to adjust their progress” (para [0069]) and marking trip information as having been extracted is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 3, 5, 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moshir et al. (US 2008/109370) (hereinafter Moshir) in view of Tilden et al. (US 2011/0225257) (hereinafter Tilden). 
Regarding claims 3 and 16, Moshir teach a method of claim 1 and a terminal of claim 15.
Moshir does not explicitly teach adding, by the mobile terminal, the extracted trip information to a trip list.
Tilden teaches adding, by the mobile terminal, the extracted trip information to a trip list (see Figs. 1-2, Figs. 4a-b, para [0039-0040], para [0045], discloses adding a subset of itineraries to trip information in a travel itinerary (trip list)).
Moshir/Tilden are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Moshir to add trip information to a trip list from disclosure of Tilden. The motivation to combine these arts is disclosed by Tilden as “While there is substantial value in simply collecting itineraries from a broad variety of sources and making them available to mobile applications, web sites, and other customers, the embodiments disclosed herein add value by providing ways to leverage the intelligence gained from knowing a traveler's itinerary” (para [0047]) and adding trip information to a trip list is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 5, Moshir teach a method of claim 1.
Moshir does not explicitly teach updating the trip list based upon information obtained from a server.
Tilden teaches updating the trip list based upon information obtained from a server (see Figs. 1-2, Fig. 6, para [0036], para [0062], discloses updating travel itinerary based on information received from itinerary messaging system).
Moshir/Tilden are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Moshir to add trip information to a trip list from disclosure of Tilden. The motivation to combine these arts is disclosed by Tilden as “While there is substantial value in simply collecting itineraries from a broad variety of sources and making them available to mobile applications, web sites, and other customers, the embodiments disclosed herein add value by providing ways to leverage the intelligence gained from knowing a traveler's itinerary” (para [0047]) and adding trip information to a trip list is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Moshir teach a method of claim 1.
Moshir does not explicitly teach receiving, by the mobile terminal, a confirmation input from a user of the mobile terminal; and in response to receiving the confirmation input, saving, by the mobile terminal, the extracted trip information in a trip list.
Tilden teaches receiving, by the mobile terminal, a confirmation input from a user of the mobile terminal (see para [0038], discloses receiving in traveler profile, a traveler’s message delivery preferences); and in response to receiving the confirmation input, saving, by the mobile terminal, the extracted trip information in a trip list (see Fig. 2, Fig. 4a, para [0047], para [0075], discloses saving itineraries with traveler preferences in list of itineraries).
Moshir/Tilden are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Moshir to add trip information to a trip list from disclosure of Tilden. The motivation to combine these arts is disclosed by Tilden as “While there is substantial value in simply collecting itineraries from a broad variety of sources and making them available to mobile applications, web sites, and other customers, the embodiments disclosed herein add value by providing ways to leverage the intelligence gained from knowing a traveler's itinerary” (para [0047]) and adding trip information to a trip list is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 12 and 17, Moshir teach a method of claim 1 and a terminal of claim 15.
Moshir does not explicitly teach editing, deleting and/or creating information in the trip list based on received user input.
Tilden teaches editing, deleting and/or creating information in the trip list based on received user input (see Fig. 2, Fig. 4a, para [0032], para [0075], discloses editing itinerary information in list of itineraries according to traveler preferences).
Moshir/Tilden are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Moshir to add trip information to a trip list from disclosure of Tilden. The motivation to combine these arts is disclosed by Tilden as “While there is substantial value in simply collecting itineraries from a broad variety of sources and making them available to mobile applications, web sites, and other customers, the embodiments disclosed herein add value by providing ways to leverage the intelligence gained from knowing a traveler's itinerary” (para [0047]) and adding trip information to a trip list is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 14 and 19, Moshir teach a method of claim 1 and a terminal of claim 15.
Moshir does not explicitly teach wherein trip information in the trip list is arranged according to a certain sequence.
Tilden teaches wherein trip information in the trip list is arranged according to a certain sequence (see para [0038], para [0051], discloses priorities of messages based on message delivery preferences and displaying icons on itineraries for certain priorities).
Moshir/Tilden are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Moshir to add trip information to a trip list from disclosure of Tilden. The motivation to combine these arts is disclosed by Tilden as “While there is substantial value in simply collecting itineraries from a broad variety of sources and making them available to mobile applications, web sites, and other customers, the embodiments disclosed herein add value by providing ways to leverage the intelligence gained from knowing a traveler's itinerary” (para [0047]) and adding trip information to a trip list is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159